Citation Nr: 1620453	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  10-17 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for tinea versicolor as of July 7, 2010.

2.  Entitlement to a disability rating in excess of 20 percent for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969 and from January 1991 to August 1991.  The Veteran also had service with the National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  That decision continued a 20 percent rating for diabetes and a noncompensable rating for tinea versicolor.

In an October 2010 rating decision, the RO granted an increased rating for the Veteran's tinea versicolor, assigning a 10 percent rating effective July 7, 2010.  Although the RO granted a higher rating for the Veteran's tinea versicolor during the pendency of this appeal, inasmuch as higher ratings for this disability are available and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for increase remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In October 2010, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  In September 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO.  Transcripts of both hearings are of record.

In a January 2012 decision, the Board denied the Veteran's claim for a compensable disability rating for tinea versicolor prior to July 7, 2010.  It then remanded the Veteran's increased rating claims for tinea versicolor as of July 7, 2010 and diabetes for further development.

The Board notes that, in an April 2012 rating decision, the RO denied service connection for erectile dysfunction and peripheral neuropathy of the extremities, both as secondary to diabetes. 

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files to ensure a total review of the evidence.  

The issue of entitlement to a disability rating in excess of 20 percent for type II diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  As of July 7, 2010, the Veteran's tinea versicolor involved less than 20 percent of total body surface area and 20 percent of exposed surface area, and did not require systemic treatment.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for tinea versicolor as of July 7, 2010 were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.27, 4.118, Diagnostic Codes 7899-7806 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Before addressing the merits of the Veteran's claim, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claim for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In a February 2009 letter issued prior to the decision on appeal, the Veteran was provided with fully compliant VCAA notice.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letter provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for an increased rating, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA medical records, VA examination reports, military treatment records, photographs, and the statements of the Veteran and his representative.

The Veteran was provided with VA examinations in July 2010 and April 2013 to evaluate his tinea versicolor.  The Board finds the examination reports to be adequate for rating purposes, as the examiners reviewed the Veteran's medical records and/or claims file, interviewed the Veteran, were informed of and documented the relevant facts regarding the Veteran's medical history and current status, conducted clinical evaluations, and described the current severity of the Veteran's tinea versicolor in sufficient detail so that the Board's evaluation is an informed determination.  The examination reports show that the examiners considered all relevant evidence of record, including the Veteran's statements.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board finds compliance with its January 2012 remand instructions to the extent that an adequate examination was provided in April 2013 in connection with the Veteran's claim for an increased rating of his tinea versicolor and the requested record development was completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before a DRO in October 2010 and the undersigned VLJ in September 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer explain the issues and suggest the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice in the conduct of the hearings.  The hearings focused on the evidence necessary to substantiate the increased rating claim and the Veteran, through his testimony, demonstrated that he had either actual knowledge of the evidence necessary to substantiate his claim, or that a reasonable person could be expected to understand from the notice what was needed.  The Board notes that the Veteran testified to the past and current severity of his tinea versicolor.  As such, the Board finds that, consistent with Bryant, the DRO and VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearings constitutes harmless error.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating

Rating Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Hence, the following analysis is undertaken with consideration that staged ratings may be warranted.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran filed for an increased disability rating in November 2008.  The Board notes that in October 2008, some skin regulations changed; the new regulations apply to all applications for benefits received by VA on or after October 23, 2008.  As the Veteran's application was received in November 2008, consideration under the new regulations applies.

The Veteran's tinea versicolor is rated as 10 percent disabling as of July 7, 2010 under Diagnostic Code 7899-7806.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27 (2015).  Here, the hyphenated diagnostic code indicates unlisted dermatological disorders (Diagnostic Code 7899) rated, by analogy, under the criteria for dermatitis or eczema (Diagnostic Code 7806).  See 38 C.F.R. § 4.118 (2015).

Diagnostic Code 7806 provides a noncompensable (0 percent) rating for the evaluation of dermatitis or eczema if there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is warranted if there is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, if intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, was required for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating requires 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas be affected, or; that systemic therapy, such as corticosteroids or other immunosuppressive drugs, was required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  Finally, a rating of 60 percent is warranted when the disability covers an area of more than 40 percent of the entire body, or when more than 40 percent of exposed areas are affected, or when constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, was required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2015).  

Diagnostic Code 7806 also provides for a rating of disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7804, or 7805), depending upon the predominant disability.  As discussed in more detail below, the Veteran's tinea versicolor has not resulted in any scars or disfigurement of the head, face, or neck.  As such, the Board finds that the Veteran is most accurately rated under Diagnostic Code 7806.

Background

At a July 2010 VA examination, the Veteran reported an increase in the area of discoloration from his tinea versicolor over the last year.  In the past, it was only on his upper extremities, but had spread to the chest.  He also had increased itching.  In cold weather, the Veteran's skin was dry, scaling, and itching.  With warm weather, the itching was more intense.  He was not using any steroids (topical or systemic) or light therapy.  He applied rubbing alcohol to the upper extremities to control the intense itching.  On examination, pigmentation of the skin was within normal limits, with the exception of hypopigmented patches on the upper extremities.  There was no involvement of the chest, back, neck, or face, and no scaliness or dryness.  There also were no eruptions.  The involved area consisted of 5 percent of the exposed body surface area and 5 percent of the total body surface area.  There were no functional limitations from the tinea versicolor.  

The Veteran testified during his October 2010 DRO hearing that he treated his rash with regular lotions and medicated creams.  The Veteran reported that the rash occurred on his chest, under his arms, on his hands, and underneath his neck.  He had the rash about twice a year, but it was worse in the summer months.  

Military treatment records from March 2009 to February 2011 were negative for complaints or treatment relating to the skin.  All skin examinations were normal and there were no prescriptions for a skin disorder.  

At his September 2011 Board hearing, the Veteran testified that the rash had increased so that it was all over his arms, on the back of his hands, around his neck, and below his eyes.  He treated the rash with Lubriderm lotion to cool it and to help with dry skin in the winter.  He testified further that VA had given him a prescription medication, but it did not do any good.  He had skin breakouts 3 or 4 times a year that lasted about 2 weeks.  

VA treatment records from August 2008 to April 2012 were negative for any complaints or treatment relating to a rash or tinea versicolor.  The only skin abnormality noted was in May 2009 at an injection site on an ankle.  There were no prescriptions for a skin disorder.

At a second VA examination in April 2013, the Veteran reported waxing and waning of the rash with involvement of his forearms, trunk, neck, and face below both eyes.  The last episode was one month ago.  The rash lasted several weeks, resolved for a period of time, and then returned.  Prior treatment included hydrocortisone cream and Mycelex.  (A February 2009 VA examination reveals that Mycelex was used prior to that examination.)  He currently was using only Lubriderm lotion.  The rash had not been treated with oral or topical medications in the past 12 months.  There were no debilitating episodes in the past 12 months.  On examination, there was no scarring or disfigurement of the head, face, or neck.  There were no systemic manifestations due to the rash.  At the time of the examination, only a small patch of tinea versicolor was present on the left upper chest.  The involved area consisted of 0 percent of the exposed body surface area and less than 5 percent of the total body surface area.  The tinea versicolor did not impact the Veteran's ability to work or present any functional limitations.


Analysis

Based on the foregoing, the Board finds that as of July 7, 2010 the Veteran did not meet the criteria for a rating higher than 10 percent under Diagnostic Code 7806.  In this regard, at no point was the Veteran's skin disorder noted to affect at least 20 percent of his entire body or at least 20 percent of exposed areas.  Rather, at its worst, the July 2010 VA examiner noted that the Veteran's tinea versicolor affected 5 percent of his total body surface and 5 percent of exposed areas.  The evidence of record also fails to show that the Veteran's tinea versicolor has required systemic therapy, such as corticosteroids or other immunosuppressive drugs, at any time during the period on appeal.  

Accordingly, because the Veteran's tinea versicolor did not affect at least 20 percent of his entire body or at least 20 percent of the exposed areas, and did not require systemic therapy, such as corticosteroids or other immunosuppressive drugs, a rating higher than 10 percent under Diagnostic Code 7806 is not warranted in this case.

The Board has reviewed the remaining diagnostic codes for skin disabilities and finds that the evidence does not support a higher rating under any alternate diagnostic codes relevant to the disability, as the Veteran does not have any evidence of scars or disfigurement, or require systemic therapy, such as corticosteroids or other immunosuppressive drugs.  See 38 C.F.R. § 4.118 (2015).  

The Board finds that there is no basis for further staged rating of the Veteran's tinea versicolor, as the Veteran's skin disability remanded relatively stable, or even improved, throughout the period on appeal.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran's statements describing his symptoms are considered to be competent evidence.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, the Board finds that the Veteran's lay evidence is outweighed by competent and credible medical evidence that evaluates the true extent of any impairment attributable to the service-connected disability based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  In addition, their reports provide sufficient information to allow the Board to apply the schedular criteria.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

In sum, because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point during the appeal period has the disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (2015).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Considering the matter on appeal in light of the above, the Board finds that the schedular criteria were adequate to rate the Veteran's tinea versicolor.  The Veteran has not described any exceptional or unusual features of his disability, and there is no objective evidence that any manifestations are unusual or exceptional.  The rating criteria for skin disorders more than reasonably describe the Veteran's skin disability level and symptomatology.  Consequently, the Board concludes that referral for consideration of an extra-schedular rating is not warranted.  Thun, 22 Vet. App. at 115-16; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board also notes that there is no evidence of record that shows the Veteran's tinea versicolor interferes with his functioning or ability to work.  See Rice v. Shinseki, 22 Vet. App. 447 (2009)


ORDER

Entitlement to a disability rating in excess of 10 percent for tinea versicolor as of July 7, 2010 is denied.



REMAND

In January 2012, the Board remanded the Veteran's claim for an increased rating of type II diabetes mellitus for a new examination.  In its remand, the Board noted that the Veteran has been diagnosed with hypertension for several years.  In addition, August 2010 military treatment records reveal that the Veteran was found to have microalbuminuria.  After testing, the Veteran was found to have Stage 2 Chronic Kidney Disease due to persistent microalbuminuria, likely from a combination of hypertensive nephrosclerosis and diabetic glomerosclerosis.  

The Board also noted that, on February 2009 VA examination, the Veteran was diagnosed with uncontrolled diabetes mellitus, type II, essential type hypertension.  The examiner opined that the Veteran's hypertension was less likely than not caused by diabetes in the absence of significant renal pathology.  He did not comment as to whether the Veteran's diabetes was aggravating his hypertension.  Further, as noted above, the Veteran has since developed renal pathology, possibly due to his diabetes mellitus.  

Neither the January 2012 nor April 2013 VA examination for diabetes discussed the Veteran's hypertension or renal status.  As such, a new VA examination with medical opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the efforts to provide an examination, an adequate examination must be provided or the claimant must be notified why one cannot or will not be provided).  See also Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

All relevant ongoing medical records should also be requested on remand.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names and addresses, with approximate dates of treatment, of all private medical care providers who have rendered any treatment to him for diabetes, hypertension, or renal disease, to include updated treatment records from Keesler Medical Center from January 2011.  If signed authorizations are received from the Veteran, obtain all private treatment records that have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

If efforts to obtain any identified records are unsuccessful, the Veteran must be informed of the missing records, the efforts made to obtain them, and of further actions that will be taken.

2.  Obtain all VA treatment records from April 2012.  

3.  After the above development has been completed, schedule the Veteran for a VA examination to evaluate the current level of severity of the Veteran's type II diabetes mellitus and any related complications.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should indicate the regimen in place for the Veteran's management of diabetes mellitus, including whether it requires insulin or oral hypoglycemic agents, any dietary restrictions, and any medically required regulation of activities (e.g., avoidance of strenuous occupational and recreational activities).  The examiner should indicate whether the diabetes has resulted in episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization, the frequency of visits to a diabetic care provider, and whether there has been any progressive loss of weight and strength.

The examiner should also specifically discuss whether there are separate complications of diabetes, to include chronic kidney disease and hypertension, as well as the nature and severity of any noted.  When determining whether the Veteran has a separate complication of diabetes, the examiner should consider whether that possible complication was caused or permanently aggravated by the Veteran's diabetes.  A complete rationale should be provided for all conclusions reached.

With regard to the foregoing, the examiner should consider that the Veteran has been diagnosed with hypertension for several years.  August 2010 military treatment records reveal that the Veteran was found to have microalbuminuria.  After testing, the Veteran was found to have Stage 2 Chronic Kidney Disease due to persistent microalbuminuria, likely from a combination of hypertensive nephrosclerosis and diabetic glomerosclerosis.

4.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


